DETAILED ACTION
Examiner’s Comment
This communication is in response to the Amendment filed 21 March 2022.
Claims 1-10, 12 and 14-20 are currently pending.  In the Amendment filed 21 March 2022, claims 1-6, 8-10, 12 and 14-20 are currently amended and claims 11 and 13 are canceled.
As a result of the Amendment filed 21 March 2022, claims 1-6, 8-10, 12 and 14-20 (renumbered as 1-18) are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The objections to the drawings are withdrawn as necessitated by amendment to the drawings.  The drawings filed 4 September 2019 and the replacement drawings filed 21 March 2022 are accepted.

Claim Rejections - 35 USC § 101
The rejections of claims 16-20 under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter are withdrawn as necessitated by the amendment to the claims.  

Response to Arguments
The Examiner agrees the prior art of record fails to explicitly teach the combination of the newly added limitations. 
 
Allowable Subject Matter
Claim 1-6, 8-10, 12 and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record are Barhate, Miller and Belyaev.  
Barhate teaches retrieve a first training profile [multimedia content] of a plurality of training profiles from a database [database server] (see [0002]; [0034] and [0042] – The database server may be configured to receive the query, for the retrieval of the multimedia content, from the application server. Thereafter, the database server may be configured to transmit the multimedia content to the application server based on the received query. The training profile in view of the Specification is information used to provide information. The multimedia content of Barhate is considered to be analogous since it also provides information.); identify a plurality of index keywords [keywords and key-phrases] in a respective training content of the first training profile [multimedia content] (see [0035] and [0036] – The application server may be configured to identify a plurality of keywords from the multimedia content. The keywords are construed as index keywords since they are utilized to build the table of contents, which is a type of index.), wherein the respective training content comprises audio data, video data, or both (see [0019] and [0059], lines 2-4); and divide the first training profile [multimedia content] into a plurality of sections [segments] based on the plurality of index keywords (see [0021]; [0025]; and [0037] – The application server may be configured to determine one or more segments of the multimedia content, based on the set of identified key-phrases), wherein each of the plurality of sections is selectable for playback (see [0039]).
Miller teaches receiving, via a processor, an inquiry from a user, wherein the inquiry comprises a request for assistance to perform a first operation of one or more operations for one or more industrial automation components [manufacturing processes] (see [0055]; [0057]; Fig 10A; Fig 10B; and Fig 11 with associated text for the figures); and retrieving, via the processor, a selected training profile from a database based on the inquiry, wherein the selected training profile is associated with the first operation of the one or more operations for the one or more industrial automation components [real-time video feed to assist training for the user] (see [0055]; [0057]; Fig 10A; Fig 10B; and Fig 11 with associated text for the figures).
With regards to claims 1-9, the prior art of record fails to explicitly teach the limitations of retrieve a first training profile of a plurality of training profiles from a database, wherein the first training profile comprises instructions to perform an operation for an industrial automation component; determine that respective training content of the first training profile comprises at least a portion of a plurality of index keywords stored in a database, wherein the respective training content comprises audio data, video data, or both; identify, within the respective training content, a plurality of sections associated with the at least a portion of the plurality of index keywords based on the at least a portion of the plurality of index keywords being stored in the database; and divide the first training profile into the plurality of sections ion response to identifying the plurality of sections, wherein each of the plurality of sections is selectable for playback in combination with the other limitations.
With regards to claims 10, 12, 14 and 15, the prior art of record fails to explicitly teach the limitations of identifying a plurality of sections of the selected training profile, wherein the plurality of sections is associated with a plurality of index keywords and is previously divided between one another based on the plurality of index keywords being stored in a database, wherein each of the plurality of sections is selectable for playback; presenting the plurality of sections of the training profile; receiving feedback data from the user, wherein the feedback data is indicative of a request to select one of the plurality of sections of the selected training profile; presenting a plurality of visual indicators to the user in response to receiving the feedback data, wherein the plurality of visual indicators is associated with the plurality of sections; receiving image data representative of a portion of the user moving within a threshold distance of a visual indicator of the plurality of visual indicators; and identifying a selected section of the plurality of sections associated with the visual indicator of the plurality of visual indicators based on the portion of the user moving within the threshold distance of the visual indicator as represented in the image data in combination with the limitations of receiving an inquiry and retrieving a selected training profile.
Referring to claims 16-20, the prior art of record fails to teach receive feedback data from a remote expert system, wherein the feedback data comprises instruction provided by a user to perform an operation for one or more industrial automation components; generate a training profile based on the feedback data, wherein the training profile is associated with the operation for the one or more industrial automation components; determine that the feedback data comprises a subset of the plurality of index keywords stored in the database; identify a plurality of sections of the training profile based on the subset of the plurality of index keywords of the feedback data in response to determining that the feedback data comprises the subset of the plurality of index keywords stored in the database; divide the training profile into the plurality of sections in response to identifying the plurality of sections, wherein each section of the plurality of sections is available for playback; and store the training profile on the database in combination with the other claimed limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY LOVEL WILSON whose telephone number is (571)272-2750. The examiner can normally be reached 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY L WILSON/Primary Examiner, Art Unit 2167